Citation Nr: 0530120	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  00-20 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had military service from September 1979 to 
September 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied entitlement to service connection 
for an "acquired psychiatric disorder to include social 
issues, anger, depression, (an) obsessive compulsive disorder 
and nervousness" on the basis that the claim was not well 
grounded.  The veteran initiated, and perfected, an appeal of 
this decision.  In May 2001, the Board remanded the case for 
additional development of the evidence as well as to remedy 
due process deficiencies.  The claim was later 
"reconsidered" by the RO in December 2001, based on the 
implementation of the Veterans Claims Assistance Act of 2000 
(VCAA).  


FINDING OF FACT

An acquired psychiatric disorder was not shown in service, a 
psychosis was not identified within the one-year period 
following the veteran's discharge from active duty, and the 
preponderance of the competent evidence is against finding 
that a current psychiatric disorder is related to his period 
of military service or any event thereof.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active military service, nor may a psychosis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.159, 3.326 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in November 2001 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  To this, 
the letter requested the veteran to "[t]ell us about any 
additional information or evidence" that he wished VA to try 
to obtain.  The letter also informed the veteran that his 
instant claim, previously denied as "not well grounded' was 
to be again reviewed.  This was accomplished by the RO in 
December 2001.  The July 2005 supplemental statement of the 
case also advised the veteran to "provide any evidence in 
[his] possession that pertains to the claim[s]."  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

Regarding VA's "duty to assist," in cases such as this one, 
where the veteran's active duty service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation for VA to assist the claimant in the 
development of the case and to provide reasons or bases as to 
the rationale for any adverse decision rendered without 
service medical records.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  This has been 
accomplished (to include via the National Personnel Records 
Center).  Unfortunately, however, the veteran's service 
medical records from his active duty period are unavailable.  
The case law, however, does not establish a heightened 
"benefit of the doubt," but rather only a heightened duty 
of the Board to consider the applicability of the benefit of 
the doubt, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records are not available.  The case law does not lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 
(1996).  Where the claimant's service medical records have 
been destroyed or lost, the Board is under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although the notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Regarding the concept of "harmless error," of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  In this case, however, because 
there is not a scintilla of evidence that any failure on the 
part of VA to further comply with the VCAA reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The Board is mindful that the veteran asserted in March 2005 
that his claimed psychiatric-based problems resulted from his 
being subjected to a "type of hazing" (locked in barracks 
and forced to drink a large amount of alcohol) during his 
period of active duty, after which he became sick and went to 
a military hospital for at least a week (though, he could not 
remember the name of the hospital).  As previously noted, 
attempts by VA to associate the veteran' service medical 
records from his period of active service have proven 
unsuccessful.  The Board does note, however, that medical 
records from the veteran's Air Force reserve duty, dated from 
1993 to 1995, are devoid of either complaints or findings 
relating to any psychiatric problems.  In particular, there 
is no competent evidence of a psychiatric disease beginning 
during a period of active duty for training.  38 U.S.C.A. § 
101(24) (West 2004).

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Finally, service connection 
for a psychosis may be granted if the disorder was 
compensably disabling within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In this case, review of the record shows that subsequent to 
the appellant's service discharge, the only medical document 
of record indicating treatment for variously diagnosed 
psychiatric disorders is dated in April 2000.  This document, 
in the form of a letter from a treating licensed clinical 
social worker (LICSW), indicates that the veteran had been 
treated since August 1995 to the present time, and that the 
veteran suffered from dysthymic and generalized anxiety 
disorders.  Of significant note, the LICSW did not relate 
either the veteran's dysthymic or generalized anxiety 
disorders to service.  While there is evidence of current 
disability manifested by both dysthymic and generalized 
anxiety disorders, without competent evidence linking either 
of these disorders to service, the benefit sought on appeal 
cannot be granted. It is also not demonstrated that a 
compensably disabling psychosis was present during the one-
year period immediately following the veteran's discharge 
from service.  

The Board acknowledges that the veteran has not been afforded 
a VA examination pertaining to this disorder.  The provisions 
of 38 C.F.R. § 3.159(c)(4), however, state that VA will 
arrange for an examination if such is necessary to determine 
a claim, and that an examination is necessary if: (A)  There 
is competent evidence of current disability or persistent or 
recurrent symptoms of a disability, (B)  Evidence establishes 
that the veteran suffered an event, injury or disease in 
service, and (C)  Evidence indicates that the claimed 
disability may be related to the event, injury, or disease in 
service or to another service-connected disability.  Here, 
problems relating to veteran's psychiatric state were not 
noted in service, and there is nothing in the record that 
relates a current psychiatric disorder to service.  Hence, a 
VA examination is not indicated.  

The veteran's contentions and the lay affidavit furnished by 
his father in March 2005 represent the only evidence of 
record relating his psychiatric disorder to his period of 
service.  These statements are not competent evidence to 
establish the etiology of his current psychiatric disorder.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and knowledge, and 
require the special knowledge and experience of a trained 
medical professional.  Because they are not medical 
professionals, the veteran and the lay affiant are not 
competent to offer a determination that his current 
psychiatric disorder is the result of military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In this case, despite being offered the opportunity to do so, 
the veteran has presented no competent evidence to support 
his claim of entitlement to service connection for an 
acquired psychiatric disorder.  None of the medical data on 
file relates his psychiatric disorder to his military service 
or any event thereof.  Accordingly, service connection for an 
acquired psychiatric disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


